which directs respondent to consider "[t]he seriousness of the offense and
the history of criminal conduct of the prisoner," because the victim's family
members' statements did not relate to the actual offense of conviction or to
any acts for which he had been charged or which had been adjudicated
against him. Additionally, he contended that the testimony could not be
considered under both subsection (c) and subsection (e) of NRS 213.1099(2)
because to do so constituted impermissible double counting of the
evidence.
              Having considered the parties' arguments and the appellate
record, we conclude that appellant was not entitled to a writ of mandamus
or the declaratory relief that he sought in this action. Initially, appellant's
contention that unadjudicated or undocumented acts may not be
considered in the context of the seriousness of a prisoner's offense or his or
her history of criminal conduct lacks merit. See Gometz v. U.S. Parole
Com'n, 294 F.3d 1256, 1261 (10th Cir. 2002) ("The [Parole] Commission
can make independent findings of criminal conduct and even consider
unadjudicated offenses that are connected to the offense of conviction.");
Kajevic v. Baer, 588 F. Supp. 1061, 1065 (E.D. Mich. 1984) ("The Parole
Commission is not restricted to considering information only about the
offense for which a prisoner was formally convicted, but may also consider
information about the prisoner's total offense behavior." (citations
omitted)); State ex rel. Lipschutz v. Shoemaker, 551 N.E.2d 160, 162 (Ohio
1990) (concluding that unadjudicated illegal conduct was properly
considered as part of a prisoner's "pattern of criminal or delinquent
behavior").




                                       2
                            Moreover, with regard to appellant's double counting
                argument, a review of NRS 213.1099(2) demonstrates that the subsections
                set forth therein are not independent factors to be considered in isolation
                from each other, but instead, are an amalgam of considerations that will
                necessarily be considered collectively. See Beckworth v. New Jersey State
                Parole Board, 301 A.2d 727, 733-34 (N.J. 1973) (explaining that a parole
                board's predictions as to whether there is a reasonable probability that the
                prisoner will abide by the law and whether release is compatible with the
                welfare of society should be based on "the aggregate of all of the factors
                which may have any pertinence," including matters such as the prisoner's
                criminal record, his or her prior experience on parole, and the
                circumstances of the offense); see also Ex parte Harris, 181 P.2d 433, 436
                (Cal. Ct. App. 1947) (providing that a prisoner's "crime record" is
                important to determining whether he is a "good parole risk"); State v.
                Ouimette, 367 A.2d 704, 711 (R.I. 1976) (explaining that a prisoner's past
                criminal conduct and the seriousness of the offense of conviction are
                relevant to determining whether an inmate is likely to live lawfully on
                release). As consideration of these subsections will overlap significantly,
                respondent necessarily may consider the same evidence in evaluating
                multiple subsections when it is appropriate to do so.
                            Because appellant was not entitled to the relief that he
                sought, the district court did not abuse its discretion or otherwise err by
                denying appellant a writ of mandamus or by declining to issue declaratory
                relief. See Reno Newspapers v. Sheriff, 126 Nev. , 234 P.3d 922,
                924 (2010) (explaining that, while the district court's denial of a writ
                petition generally is reviewed for an abuse of discretion, this court will




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                review the denial of a writ petition involving questions of statutory
                interpretation de novo). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                             , C.J.



                                                                                   J.
                Gibbons


                                                                                   J.
                Parraauirre


                                                                                   J.
                CHrry




                cc: Hon. Michael Montero, District Judge
                     Robert Leslie Stockmeier
                     Attorney General/Dep't of Public Safety/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A